Citation Nr: 1454534	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  09-08 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The Veteran had active military service from November 1972 to January 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The issue was previously remanded by the Board in January 2011 (after the claim was reopened) to verify the circumstances of the Veteran's reported in-service injury and to afford him a VA examination.  The case was again remanded in June 2012 for additional development.  The matter has been returned to the Board for further appellate review.  


FINDING OF FACT

A back disability, to include degenerative disease of the lumbar spine, was not manifested during service or within the initial year after separation and is not otherwise related to active service.  


CONCLUSION OF LAW

The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a back disability.  Having considered the evidence, the Board finds service connection is not warranted.  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 2014).  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces.  38 C.F.R. § 3.303 (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service treatment records are negative for complaints or a diagnosis of a back disability.  Although a January 1974 record reflects an impression of probable musculoskeletal pains, the associated complaints related to chest pain.  At separation in 1975, the spine and musculoskeletal system were normal and he specifically denied having or having had recurrent back pain.  An April 1977 examination report in association with active duty for training (ACDUTRA) during Reserve service shows the spine and musculoskeletal system were normal.  The Veteran denied having or having had recurrent back pain.  

After service, a February 2011 VA examination report reflects a diagnosis of degenerative disc disease of the lumbar spine.  The report of examination notes the Veteran's account of having sustained a back injury during active duty in May 1974 while serving aboard the USS Ponce when it collided with another vessel.  Although the examination report notes that the Veteran stated he saw a corpsman who gave him medication after the injury, the examiner noted that the service treatment records, as well as the separation examination report, were negative for reference to a back injury.  The VA examiner determined that the Veteran's current back disability is totally unrelated to the back injury during active duty in 1974, and concluded that it is less than likely that the Veteran's back disability is otherwise related to service.

Further, and although a May 2011 VA PTSD examination report notes the Veteran's history of having been standing on the catwalk when the USS Ponce collided with another ship and that he was almost knocked into the ocean but for his ship mates having grabbed him and pulled him up as the catwalk collapsed in to the ocean, there is no reference to having sustained a back injury during the incident.  Regardless, a bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

A September 2012 opinion by a VA physician came to the same general conclusion as the February 2011 examiner.  The September 2012 physician noted the Veteran's history of the injury in 1974 aboard the USS Ponce.  After reviewing the claims file, the physician noted that it did not reveal evidence of a back condition until 1989.  Overall, the physician stated that it is unlikely that the Veteran had a chronic back condition either during or immediately after military service.  The conclusion was that it was less likely than not that the back disability was incurred in or caused by the claimed in-service injury, event or illness.

Both the February 2011 and September 2012 VA opinions note that Reserve examination reports accomplished after separation make no mention of a back injury or of any back problems.  The opinions conclude that it is less than likely that the Veteran's back disability is related to service.  

The Veteran is competent to report having injured his back during service; however, he is not shown to have medical expertise and the etiology of his current back disability falls outside the realm of common knowledge of a lay person.  Thus, his opinion with respect to causation is of no probative value.  

Further, and although lay evidence may establish the existence of a disability capable of lay observation, a chronic back disability, to include degenerative changes in the lumbar spine, is not shown during service or to a compensable degree within the initial year after separation.  38 C.F.R. §§ 3.307, 3.309.  

To the extent that the Veteran has attempted to establish a continuity of symptoms under 38 C.F.R. § 3.309(a) based on lay statements, the Board finds such attempt to be inconsistent with the more probative contemporaneous record, to include not only the negative service treatment records and normal separation examination but also the gap between separation and the initial documented complaints.  The September 2012 opinion reflects the initial evidence of back problems is in 1989, which is over 20 years after service.  

In reaching a determination, the Board has accorded greater probative value to the contemporaneous record, as well as the VA medical opinions.  The VA opinions are consistent, and the rationales for the opinions are based on objective findings, reliable principles, and sound reasoning.  Such evidence is more probative than the Veteran's lay assertions.  There is no competent evidence to the contrary. 

In sum, the preponderance of the evidence is against the claim and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection for a back disability is not warranted.  

The Board also notes that VA's duty to notify has been met for this claim.  See 38 U.S.C.A. § 5103(a) (West 2014); 3.159(b) (2014).  A standard letter in March 2007 informed the Veteran of the information and evidence necessary to substantiate the claim.

Additionally, VA's duty to assist has been met for this claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained, as well as post-service VA and private treatment records potentially relevant to the claim.  Moreover, as described above, the Veteran was provided with a VA examination and medical opinions in connection with this claim.  The February 2011 and September 2012 VA reports are sufficient to decide the claim in light of their persuasive opinions with explanation that finds support in the record.




	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a back disability is denied.  



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


